OPINION — AG — THE STATE BOARD OF EDUCATION SHOULD NOT USE ANY OF SAID APPROPRIATED FUNDS FOR SCHOOL TEXTBOOKS (OR FOR ANY OTHER PURPOSE SPECIFIED IN THE OKLAHOMA SCHOOL CODE, OTHER THAN STATE AID) UNLESS AND UNTIL IT IS DETERMINED THAT THE REMAINING FUNDS WILL BE SUFFICIENT TO PAY STATE AID TO SCHOOL DISTRICTS IN THE AMOUNTS SPECIFIED IN ART 18 OF THE OKLAHOMA SCHOOL CODE. IN OTHER WORDS, THE STATE BOARD OF EDUCATION SHOULD BE REASONABLY CERTAIN THAT ANY EXPENDITURES FOR SCHOOL TEXTBOOKS FROM SAID APPROPRIATED FUNDS WILL NOT AFFECT THE PAYMENT OF SCHOOL AID TO SCHOOL DISTRICTS IN THE AMOUNTS TO WHICH THEY ARE ENTITLED. CITE: 70 Ohio St. 13-6 [70-13-6] 70 Ohio St. 13-8 [70-13-8], 70 Ohio St. 16-1 [70-16-1] 70 Ohio St. 18-2 [70-18-2] (J. H. JOHNSON)